     Case 3:19-cv-01226-L-AHG Document 15 Filed 10/10/19 PageID.2121 Page 1 of 6


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MATTHEW JONES, et al.,
                                      Plaintiffs,   Case No.: 3:19-cv-1226-L-AHG
12
13   v.
                                                    SCHEDULING ORDER
14   XAVIER BECERRA, in his official
                                                    REGULATING DISCOVERY
     capacity as Attorney General of the State
15                                                  AND OTHER PRE-TRIAL
     of California, et al.,
                                                    PROCEEDINGS
16                                  Defendants.
17
18           Pursuant to Local Rule 16.1(d), a Case Management Conference was held on
19   October 9, 2019. After consulting with the counsel of record for the parties, being
20   advised of the status of the case, and for good cause shown, IT IS HEREBY
21   ORDERED:
22           1.   The parties must review and familiarize themselves with the Civil Local
23   Rules of this District ("Local Rules"), the Electronic Case Filing Administrative Policies
24   and Procedures ("CM/ECF Manual"), the Standing Order for Civil Cases issued by the
25   Hon. M. James Lorenz ("Standing Order"), and the undersigned Magistrate Judge's
26   Chambers Rules ("Chambers Rules"), all of which are posted on this District's website.
27   /////
28

                                               1
                                                                                3:19-cv-1226-L-AHG
     Case 3:19-cv-01226-L-AHG Document 15 Filed 10/10/19 PageID.2122 Page 2 of 6


 1                                            Pleadings
 2           2.    Any motion to join other parties, to amend the pleadings, or to file additional
 3   pleadings shall be filed no later than November 22, 2019.
 4   /////
 5                                            Discovery
 6           3.    All fact discovery shall be completed by all parties no later than September
 7   23, 2020. “Completed” means that all discovery under Rules 30-36, and discovery
 8   subpoenas under Rule 45,1 must be initiated a sufficient period of time in advance of the
 9   cut-off date, so that it may be completed by the cut-off date, taking into account the
10   times for service, notice and response. Counsel shall promptly and in good faith meet
11   and confer with regard to all discovery disputes in compliance with Local Rule
12   26.1(a). Counsel shall make every effort to resolve all disputes without court
13   intervention through the meet and confer process. If the parties reach an impasse on any
14   discovery issue, counsel shall file an appropriate motion within the time limit and
15   procedures outlined in the Chambers Rules. A failure to comply in this regard will
16   result in waiver. Absent an order of the court, no stipulation to alter or extend the
17   time to comply with this provision will be recognized by the court.
18           4.    No later than November 9, 2020, the parties shall designate their respective
19   experts in writing. The parties must identify any person who may be used at trial to
20   present evidence pursuant to Rules 702, 703 or 705 of the Federal Rules of Evidence.
21   This requirement is not limited to retained experts. The date for exchange of rebuttal
22   experts shall be no later than December 9, 2020. The written designations shall include
23   the name, address and telephone number of each expert and a reasonable summary of the
24   testimony the expert is expected to provide. The list shall also include the normal rates
25   the expert charges for deposition and trial testimony.
26           5.    No later than November 9, 2020, each party shall comply with Rule
27
28   1
             All references to "Rule" are to the Federal Rules of Civil Procedure.

                                                2
                                                                                 3:19-cv-1226-L-AHG
     Case 3:19-cv-01226-L-AHG Document 15 Filed 10/10/19 PageID.2123 Page 3 of 6


 1   26(a)(2)(A) and (B) disclosure provisions. This disclosure requirement applies to all
 2   persons retained or specially employed to provide expert testimony, or whose duties as a
 3   party's employee regularly involve giving expert testimony. Except as provided in the
 4   paragraph below, any party that fails to make these disclosures shall not, absent
 5   substantial justification, be permitted to use the undisclosed evidence or testimony
 6   at any hearing or at trial. In addition, the court may impose sanctions as permitted
 7   by Rule 37(c).
 8           6.    No later than December 9, 2020, the parties shall supplement their
 9   disclosures regarding contradictory or rebuttal evidence under Rule 26(a)(2)(D).
10           7.    All expert discovery shall be completed by all parties no later than January
11   8, 2021. The parties shall comply with the same procedures set forth in the paragraph
12   governing fact discovery.
13           8.    Failure to comply with this section or any other discovery order of the court
14   may result in Rule 37 sanctions, including preclusion of expert or other designated
15   evidence.
16                                            Motion Briefing
17           9.    Except for motions in limine, all pretrial motions must be filed no later than
18   March 12, 2021. As provided herein and in the Standing Order, certain motions,
19   including motions for class certification, must be filed well before this date.
20           10.   Counsel for the moving party must obtain a motion hearing date from the
21   law clerk of the judge who will hear the motion. The period of time between the date of
22   requesting a motion date and the hearing date typically exceeds 30 days. Failure to make
23   a timely request for a motion date may result in the motion not being heard.
24           11.   Motion briefing must comply with all applicable Rules, Local Rules,
25   Standing Order, Chambers Rules and court orders.
26   /////
27                               Mandatory Settlement Conference
28           1.    A Mandatory Settlement Conference shall be conducted on May 13, 2021 at

                                                3
                                                                                  3:19-cv-1226-L-AHG
     Case 3:19-cv-01226-L-AHG Document 15 Filed 10/10/19 PageID.2124 Page 4 of 6


 1   2 PM in the chambers of Magistrate Judge Allison H. Goddard. Plaintiff must serve
 2   on Defendant a written settlement proposal, which must include a specific demand
 3   amount, no later than April 22, 2021. The defendant must respond to the plaintiff in
 4   writing with a specific offer amount prior to the Meet and Confer discussion. The parties
 5   should not file or otherwise copy the Court on these exchanges. Rather, the parties must
 6   include their written settlement proposals in their respective Settlement Conference
 7   Statements to the Court. Counsel for the parties must meet and confer in person or by
 8   phone no later than April 29, 2021. Each party must prepare a Settlement Conference
 9   Statement, which will be served on opposing counsel and lodged with the Court no later
10   than May 3, 2021. The Statement must be lodged in .pdf format via email to
11   efile_goddard@casd.uscourts.gov (not filed). The substance of the Settlement
12   Conference Statement must comply fully with the Judge Goddard’s Mandatory
13   Settlement Conference Rules (located at
14   https://www.casd.uscourts.gov/Judges/goddard/docs/Goddard%20Mandatory%20Settlem
15   ent%20Conference%20Rules.pdf). Each party may also prepare an optional
16   Confidential Settlement Letter for the Court’s review only, to be lodged with the Court
17   no later than May 3, 2021. The Letter must be lodged in .pdf format via email to
18   efile_goddard@casd.uscourts.gov (not filed). Should a party choose to prepare a Letter,
19   the substance of the Settlement Conference Letter must comply fully with the Judge
20   Goddard’s Mandatory Settlement Conference Rules. All parties are ordered to read
21   and to fully comply with the Chambers Rules and Mandatory Settlement
22   Conference Rules of Magistrate Judge Allison H. Goddard.
23   /////
24                                      Final Pretrial Conference
25           12.   Memoranda of Contentions of Fact and Law are not required and will not be
26   accepted.
27           13.   No later than May 28, 2021, counsel shall comply with Rule 26(a)(3) pre-
28   trial disclosure requirements. Failure to comply could result in evidence preclusion or

                                               4
                                                                               3:19-cv-1226-L-AHG
     Case 3:19-cv-01226-L-AHG Document 15 Filed 10/10/19 PageID.2125 Page 5 of 6


 1   other Rule 37 sanctions.
 2           14.   No later than June 4, 2021, counsel shall meet and take the action required
 3   by Local Rule 16.1(f)(4) with a view to enter into stipulations and agreements to simplify
 4   issues for trial. Counsel shall exchange copies and/or display all exhibits other than those
 5   to be used for impeachment. The exhibits shall be prepared in accordance with Local
 6   Rule 16.1(f)(4)(c). Counsel shall note any objections they have to other parties’ Rule
 7   26(a)(3) pretrial disclosures. Counsel shall cooperate in the preparation of the proposed
 8   final pretrial conference order.
 9           15.   Counsel for plaintiff is responsible for preparing the proposed final pretrial
10   conference order and arranging the meetings of counsel pursuant to Local Rule 16.1(f).
11   No later than June 11, 2021, plaintiff’s counsel must provide opposing counsel with the
12   draft proposed final pretrial order for review and approval. Opposing counsel must
13   communicate promptly with plaintiff’s counsel concerning any objections to form or
14   content. Both sides shall attempt promptly to resolve their differences, if any, concerning
15   the proposed order.
16           16.   The proposed final pretrial conference order, including objections to Rule
17   26(a)(3) pretrial disclosures, shall be served and lodged with Judge Lorenz no later than
18   June 18, 2021, and shall comply with Local Rule 16.1(f)(6).
19           17.   The Final Pretrial Conference is scheduled on the calendar of the Honorable
20   M. James Lorenz on June 25, 2021 at 10:30 AM. Trial briefs are not required for cases
21   tried to the jury. Leave to file a trial brief for a jury trial must be obtained from Judge
22   Lorenz at the Final Pretrial Conference.
23   /////
24                                      Additional Provisions
25           18.   Upon parties' request, a post-trial settlement conference before a Magistrate
26                 Judge may be held within 30 days of verdict.
27           19.   The dates and times set forth herein will not be modified except for good
28                 cause shown.

                                                5
                                                                                   3:19-cv-1226-L-AHG
     Case 3:19-cv-01226-L-AHG Document 15 Filed 10/10/19 PageID.2126 Page 6 of 6


 1        20.   Plaintiff’s counsel shall serve a copy of this order on all parties that enter
 2              this case hereafter.
 3        IT IS SO ORDERED.
 4   Dated: October 10, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              6
                                                                                 3:19-cv-1226-L-AHG
